DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
The previous claim rejection made under 35 U.S.C. 103 as obvious over Julep (Mintel, 2017) as evidenced by Aristoflex AVC (Clariant, 2013) and in view of Zanatta et al. (US 20190015315 A1) and Bingham et al. (US 20200188293 A1), which was indicated in the Office action dated August 19, 2021, is withdrawn in view of amendment made to claims 1, 12 and 14 which requires an additional limitation,  “the UV filter system does not include any inorganic UV filter made of metal oxides.” 
The previous claim rejection made under 35 U.S.C. 103 as obvious over Julep as evidenced by Clariant and in view of Bingham, Howell et al. (US 20150257996 A1) and Zanatta is also withdrawn for the same reason. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Julep (“No excuse invisible sunscreen gel for face braod spectrum SPF 40”, Mintel, published January 2017, cited in IDS) as evidenced by Aristoflex AVC (Clariant, Product fact sheet, May 2013) (“Clariant” hereunder) in view of Zanatta et al. (US 20190015315 A1, published on January 17, 2019) (“Zanatta” hereunder) and Bingham et al. (US 20200188293 A1, priority to December 18, 2018) (“Bingham” hereunder).
Julep sunscreen gel has been available at least since 2016; the composition is said to be “completely transparent”, fast-absorbing face sunscreen in an “essence-gel base” that has SPF 40 protection from UVA/UVB rays.  The composition is lightweight, smoothly applies and quickly dries to a satin finish.  
Julep comprises UV filters (18.6 wt %), dibutyl lauroyl glutamide, dibutyl ethylhexanoyl glutamide, water and carbomer.  See Ingredients.  Also included in the formulation are oil components, such as rosehip seed oil, camellia seed oil, etc. See 
Claim 1 also requires that the composition is in the form “a suspension of oil phase droplets in a gellified water phase”.  The Julep teaches the composition is lightweight “essence-gel base” that dries quickly.  Furthermore, Julep teaches that ammonium acryloyldiemthyltaruate/vp copolymer is used, which is known to thicken oil-in-water emulsions in absence of emulsifiers.  See Clariant, application. Since Julep teaches that the composition is in the form of “microemulsion”, given the particular use of the oil-in-water thickener present in the formulation, it is viewed that the Julep composition must be in the form a suspension of oil phase droplets in a gellified water phase.
Claim 1 also requires that “the oil phase components can be blended at a temperature that is below 100 º C”. Since the same oil gelling agents (the amino acid gelling agents) and the same oil phase components as in claim 1 are used in prior art compositions, their blending properties as presently claimed is present in the composition unless shown otherwise.   
	Claim 1 requires the amount of the UV filters “at least 22 wt %”; prior art teaches 18.6 wt %.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, increasing the amount of the UV filters to fortify UV protection of 

Julep teaches using pentylene glycol, butylene glycol and hexylene glycol; the reference fails to disclose teaches the amounts of and proportions of the ingredients used in the formulation.  Claim 1 also requires the amount of the diols present in the composition be “from about 1 % to about 2 %”. 
Zanatta teaches a sunscreen composition comprising organic UV filters and humectants.  The reference teaches that pentylene glycol, butylene glycol, as well as glycerin are humectants.  See [0061].  Example 2 contains pentylene glycol: octocrylene: octisalate at the ratio of 0.5: 6: 4 ( = 0.125:1.5:1).  Pentylene glycol, a diol, is a humectant; the reference also teaches using glycerin as a humectant, which is used in the formulation in the amount of 5 wt %.  See [0061].  The reference further teaches that glycerin is used from about 3 wt% or at least about 5 wt %.  
As indicated above, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  In this case, Julep teaches the humectant diols and glycerin, while Zanatta teaches using pentylene glycol (0.5 wt %) and glycerin (5 wt %).  Given such suggested amounts of humectants, manipulating the concentrations of the humectants to obtain the optimal moisturizing effects would have been well within the skill in the art. In this case, applicant’s own invention uses glycerin as well, and the criticality of the amount of diols is not seen, as manipulating the concentrations of these glycols to optimize the moisturizing properties or humectancy of the composition would have only taken ordinary skill in the art.  

Claim 1 further requires only a single amino acid gelling agent; Julep contains dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide. 
It is well settled in patent law that omission of an element and its function is obvious if the function of the element is not desired. See MPEP 2144.04, II, A.  In Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting a petroleum-based formulation improved stability, while also teaching that the two amino acid gelling agents are individually well-known gelling agents by themselves. Since the Julep formulation does not contain petroleum, using the combination of the two amino acid oil-gelling agents is not deemed necessary and using only one of the amino acid gelling agents would have been prima facie obvious.   

Amended claim 1 further requires that “the UV filter system does not include any inorganic UV filter made of metal oxide”.  Although Julep lists titanium dioxide in the formulation, Zanatta teaches that inorganic metallic oxides such as titanium dioxide can be alternatively used in place of organic UV filters to achieve a broad spectrum of photoprotection. See [0029 and –30].  Thus using only the organic sunscreen as an alternative to the UV filters made of metal oxide such as titanium dioxide would have been prima facie obvious.   

Regarding claim 2, Julep contains avobenzone, homosalate, octisalate and octocrylene.  

Regarding claim 10, the claimed ratio of the pentylene glycol: octocrylene: octisalate is 1.5: 5.5 : 5 ( = 0.3:1.1:1).  Example 3 teaches such ratio of 0.5:6:4 (0.125:1.5:1).  Again, manipulating the humectant diol to find the optimal moisturizing effect would be well within the skill in the art.  Julep teaches octisalate (ethylhexyl salicylate) and octocrylene are used at 5 wt% and 2.6%, respectively.  Both of these UV filters are known to block UVB rays, See Zanatta, Table 1.  Thus changing the proportion of the two does not render any significant change per se, as optimizing the amount of the UV filters by increasing the amount of octocrylene, for example, to improve the overall UVB coverage, would easily meet this limitation.  
Regarding claim 11, Julep contains powders such as titanium dioxide and mica. 


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Julep as evidenced by Clariant and in view of Bingham, Howell et al. (US 20150257996 A1, published in September 17, 2015) (“Howell” hereunder) and Zanatta. 
	Julep is relied upon as above:  Julep sunscreen gel has been available at least since 2016; the composition is said to be “completely transparent”, fast-absorbing face sunscreen in an “essence-gel base” that has SPF 40 protection from UVA/UVB rays.  The composition is lightweight, smoothly applies and quickly dries to a satin finish.  




Claim 12 further requires that the composition is in the form “a suspension of oil phase droplets in a gellified water phase”.  The Julep teaches the composition is lightweight “essence-gel base” and dries quickly. Furthermore, Julep teaches that ammonium acryloyldiemthyltaruate/vp copolymer is used, which is known to thicken oil-in-water emulsions in absence of emulsifiers.  See Clariant, application.  
Since Julep teaches that the composition is in the form of “microemulsion”, given the particular use of the oil-in-water thickener present in the formulation, it is viewed that the Julep composition must be in the form a suspension of oil phase droplets in a gellified water phase.
Claim 12 a) i requires the amount of the UV filters “at least 22 wt %”.  Julep teaches the total amount of the UV filters in prior art is 18.6 wt.  As indicated above, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller.  In this case, increasing the amount of the UV filters such as octocrylene to fortify UV 
Amended claim 12 a) i further require that “the UV filter system does not include any inorganic UV filter made of metal oxide”.  Although Julep lists titanium dioxide in the formulation, Zanatta teaches that inorganic metallic oxides such as titanium dioxide can be alternatively used in place of organic UV filters to achieve a broad spectrum of photoprotection. See [0029 and –30].  Thus using only the organic sunscreen as an alternative to the UV filters made of metal oxide such as titanium dioxide would have been prima facie obvious.   See also claim 14 a) i.  

Claim 12 a) ii requires the amount of the diols present in the composition be “from about 1 % to about 2 %”. Julep teaches using pentylene glycol, butylene glycol and hexylene glycol; the reference fails to disclose teaches the amounts of and proportions of the ingredients used in the formulation. 
Bingham teaches that diol solvents such as pentylene glycol, butylene glycol, dipropylene glycol and hexylene glycol are used as solvents for the amino acid gelling agent (i.e., dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide) to make a topical gel.  See abstract.  Using the solvent in the amount of from about 0.5 to about 10 % of a solvent, or from about 1 % to about 5 % by weight of the composition is also suggested.  See [0041].  
Regarding claim 12 a) iii,  Julep teaches that the gelling agent mixture can comprise from about 0.15 to about 1 % of a gelling agent by weight of the composition.  
Claim 12 a) iii further requires only a single amino acid gelling agent; Julep contains dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide. 
It is well settled in patent law that omission of an element and its function is obvious if the function of the element is not desired. See MPEP 2144.04, II, A.  In Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water. In this case, Bingham suggests that using a combination of dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide in a petroleum-based formulation improved stability, while also teaching that the two amino acid gelling agents are individually well-known gelling agents by themselves. Since the Julep formulation does not contain petroleum, using the combination of the two amino acid oil-gelling agents is not deemed necessary and using 

Regarding claim 12 b) the water phase, although Julep teaches that the composition contains water and thickeners, the reference fails to specifically disclose the concentrations. 
Zanatta teaches a light and watery sunscreen composition comprising organic UV filters in a conventional oil-in-water emulsion form. The reference discloses an emulsion comprising 63 wt % of water and 0.5 wt % of a viscosity increasing agent (sodium acryloyldimethyltaurate/VP crosspolymer). The reference teaches that pentylene glycol, butylene glycol, as well as glycerin are humectants.  See [0061].  Example 2 contains pentylene glycol: octocrylene: octisalate at the ratio of 0.5: 6: 4 ( = 0.125:1.5:1).  Pentylene glycol, a diol, is a humectant; the reference also teaches using glycerin as a humectant, which is used in the formulation in the amount of 5 wt %.  See [0061].  The reference further teaches that glycerin is used from about 3 wt% or at least about 5 wt %.  
Zanatta teaches a sunscreen composition comprising organic UV filters and humectants.  The reference teaches that pentylene glycol, butylene glycol, as well as glycerin are humectants.  See [0061].  Example 2 contains pentylene glycol: octocrylene: octisalate at the ratio of 0.5: 6: 4 ( = 0.125:1.5:1).  Pentylene glycol, a diol, is a humectant; the reference also teaches using glycerin as a humectant, which is used in the formulation in the amount of 5 wt %.  See [0061].  The reference further teaches that glycerin is used from about 3 wt% or at least about 5 wt %.  

Claim 12 also requires that “the oil phase components can be blended at a temperature that is below 100 º C”. Since the same oil gelling agents (the amino acid gelling agents) and the same oil phase components as in claim 1 are used in prior art compositions, their blending properties as presently claimed is the same unless shown otherwise.   Furthermore, Howell teaches cosmetic emulsions comprising oil phase gelled with at least one glutamic acid gellant and glycol; the glutamic acid gellant here are also dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide, which are used in Julep. See [0018].  The reference teaches that the oil phase is heated to 85 º C and the glutamide based gellants and butylene glycol are pre-heated and added.  Although the Howell composition is a mascara, the reference discusses in length of previously known efforts in cosmetic art to use the amino acid gelling agents of Julep to make gelled oil phase with stability and usability.  See [0007-0011].  Thus, the blending temperature of the gelling agent and the diol solvents of Julep is well known. 
Based on the above findings, the limitations of present claims 12, 1, 3, 4, 6, 7, 9 and 14 in part are rendered obvious. 

Regarding claim 2, Julep contains avobenzone, homosalate, octisalate and octocrylene.  

Regarding claim 10, the claimed ratio of the pentylene glycol: octocrylene: octisalate is 1.5: 5.5 : 5 ( = 0.3:1.1:1).  Zanatta Example 3 teaches pentylene glycol as a humectant, and teaches a formulation comprising the humectant and octocrylene and octisalate UV filters used at the ratio of 0.5:6:4 (0.125:1.5:1).  Manipulating the humectant diol to find the optimal moisturizing effect would be well within the skill in the art.  Julep teaches octisalate (ethylhexyl salicylate) and octocrylene are used at 5 wt% and 2.6%, respectively.  Both of these UV filters are known to block UVB rays, See Zanatta, Table 1.  Thus changing the proportion of the two does not render any significant change per se, as optimizing the amount of the UV filters by increasing the amount of octocrylene, for example, to improve the overall UVB coverage, would easily meet this limitation.  
Regarding claim 11, Julep contains powders such as titanium dioxide and mica. 


Regarding claim 14, limitations of a) oil phase and b) the water phase are met in view of Julep in view of Bingham and Zanatta as addressed above in claim 12 a) and b). 
Regarding the ratio of octisalate to diol ranging from about 1.3: to 3.3:1, as indicated above, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 

Regarding claim 15, the UV filters, humectants (glycerin), diols, acryloyldimethyltaurate/vp copolymer, etc. of the present claims are used in the Julep formulation. 
Regarding claim 16, the claimed weight ratio of the octisalate to at least one diol is in the range from about 1.3:1 to about 3.3:1.  As discussed above, since both Julep and Zanatta teach additional UV filters and other than Octisalate and additional diol humectants are used, the criticality of the claimed proportion of octisalate to at least one diol is not clear, and manipulating the amount of other functionally equivalent components present in Julep could easily meet this limitation.   

Response to Arguments
Applicant's arguments filed on February 22, 2022 have been fully considered but they are not moot in view of the new grounds of rejection as indicated above in part and unpersuasive in part. 
Applicant’s arguments with respect to the new limitation in claims 1, 12 and 14 are moot in view of the new grounds of rejection above.  
Applicant also argues that excluding any of the amino acid gelling agent from the combination of dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide is not supported by prior art teaching.  Applicant points that Bingham “explicitly disparages” gelling agents having only one of the two as such would build “an inferior fiber network”.  However, as indicated in the new grounds of rejection above, such case is limited to petroleum-based formulations, which is not the case here.  
Furthermore, it is well settled in patent law, "[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  See MPEP 2123; In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy Id. at 554, 31 USPQ2d at 1132.)  Similarly, in this case, applicant’s use of only one amino acid gelling agent out of the two amounts no more than using a known gelling agent known in the art.  
Applicant further argues that the Howell reference should not be applied in the present case as the subject matter in there is a mascara.  In response to applicant's argument that Howell is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Howell invention and applicant’s invention are both in cosmetic art and utilize the same amino acid gelling agent(s) to make a gelled oil phase with stability and usability; it is viewed that Howell is in the field of applicant’s endeavor and reasonably pertinent to the particular problem of blending the amino acid gelling agent in an oil phase to make a cosmetic composition.
Applicant also argues that the combined teachings of the cited references would have further led away from the present invention; examiner respectfully disagrees, as the teachings show motivations and reasons why one of ordinary one of skill in the art before the time of filing of the present application would have modified the Julep disclosure to arrive at a similarly stable and effective emulsifier-free and transparent sunscreen gel. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GINA C JUSTICE/Primary Examiner, Art Unit 1617